—Judgment, Supreme Court, New York County (William Wetzel, J.), convicting defendant, after a jury trial, of assault in the first degree, criminal possession of a weapon in the second degree and two counts of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
Although defendant claims that the court unduly restricted his efforts to elicit relevant evidence on cross-examination of prosecution witnesses and during his own testimony, in each instance but one, defendant made no offer of proof and never “in any way attempt [ed] to call the court’s attention to the nature of the alleged error” (People v George, 67 NY2d 817, 819), and in the single instance where an offer of proof was made, it was on a completely different theory from that raised on appeal. In particular, defendant never asserted a constitutional right to elicit any of this evidence (see People v Angelo, *17788 NY2d 217, 222). Accordingly, defendant’s contentions are unpreserved (People v George, supra), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly exercised its discretion in imposing reasonable limits upon defendant’s elicitation of evidence, and that he received ample latitude in which to impeach prosecution witnesses and present his justification defense (see Delaware v Van Arsdall, 475 US 673, 678-679).
The court’s justification charge conveyed the proper legal principles (see People v Pons, 68 NY2d 264; People v Goetz, 68 NY2d 96).
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Sullivan, Rosenberger, Ellerin and Rubin, JJ.